                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
ALICIA JOHNSON,                        )
                                       )
     Plaintiff,                        )
v.                                     )           CV419-103
                                       )
JOSEPH MASCETTI,                       )
                                       )
     Defendant.                        )

                                ORDER

     This personal injury lawsuit was recently assigned to the

undersigned. See docket. Because of a previous partnership relationship

with the law firm representing plaintiff, and to avoid any appearance of

impropriety, I recuse.

     Two federal statutes govern judicial disqualification due to conflict

of interests. The first, 28 U.S.C. § 144, only applies when “a party . . .

makes and files a timely and sufficient affidavit . . . .” Since no such

affidavit has been filed, it does not apply here. The second, 28 U.S.C.

§ 455, “places a judge under a self-enforcing obligation to recuse himself

where the proper legal grounds exist.” United States v. Alabama, 828 F.2d

1532, 1540 (11th Cir. 1987), superseded by statute on other grounds as
recognized by J.W. by and through Tammy Williams v. Birmingham Bd.

of Ed., 904 F.3d 1248, 1254 (11th Cir. 2018). Courts have generally

recognized that prior partnership in the law firm representing a party is

not an absolute bar on a judge’s hearing a case. See Draper v. Reynolds,

369 F.3d 1270, 1281 (11th Cir. 2004) (prior partnership in law firm not

grounds for recusal); Apex Oil Co. v. Apex Oil, 981 F.2d 302, 304 (8th Cir.

1992) (judge’s prior partnership in law firm that represented party

involved in case was not required to recuse); Ford v. Bank of Am., 2000

WL 1028238, * 2 (10th Cir. July 26, 2000) (unpublished) (disqualification

not required because of judge’s prior employment with law firm

representing defendants). Nevertheless, judges typically observe a two-

year recusal period from cases involving their prior law firms. Draper, 369

F.3d at 1281 (citing Guide to Judiciary Policies and Procedures, Vol. II,

Ch. V, Compendium § 3.3-1(b) (2003). It is vital that litigants and the

public see that the judicial process is fair and impartial. Accordingly, I will

exercise my discretionary power to recuse in this case.




                                      2
     The Clerk is, therefore, DIRECTED to reassign this case to

Magistrate Judge James E. Graham for all further proceedings.

     SO ORDERED, this 22nd day of May, 2019.


                                      ______________________________
                                      __________________________
                                      Christopher
                                      C hriistop
                                               pher L. Ray
                                      United
                                      U  i d States
                                               S     Magistrate
                                                     M i        Judge
                                                                J
                                      Southern District of Georgia




                                  3
